



Exhibit 10.4

THIRD AMENDMENT OF
PURCHASE AND SALE AGREEMENT


This Third Amendment of Purchase and Sale Agreement (this “Amendment”) is made
and entered into as of the 8th day of April, 2013 by and among CITY CENTER LAND
COMPANY, LLC, a Hawaii limited liability company, and CITY CENTER, LLC, a Hawaii
limited liability company (collectively, “Seller”) and A & B PROPERTIES, INC., a
Hawaii corporation (“Buyer”), with respect to the real property and improvements
located at 810 Richards Street, Honolulu, Hawaii 96813.


Recitals


WHEREAS, Seller and Buyer entered into that certain Purchase and Sale Agreement
dated as of February 28, 2013, as amended by that certain Amendment of Purchase
and Sale Agreement dated as of April 2, 2013 and by that certain Second
Amendment of Purchase and Sale Agreement dated as of April 4, 2013 (the
“Agreement”); and


WHEREAS, the parties hereto desire to amend the Agreement as provided herein.


Agreement


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Seller and Buyer hereby agree as follows:


1.Defined Terms. All capitalized terms used in this Amendment but not otherwise
defined shall have their same meanings as set forth in the Agreement.


2.    Due Diligence Period. The expiration of the Due Diligence Period shall be
extended from April 8, 2013 to April 19, 2013.


3.    Ratifications. The Agreement, and all terms, provisions and conditions
contained in the Agreement, shall be deemed in full force and effect, except as
specifically herein amended.


4.    Counterparts; Signatures. This Amendment may be executed in any number of
counterparts and by each of the undersigned on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
put together shall constitute but one and the same Amendment. Signatures to this
Amendment transmitted by .pdf, electronic mail or other electronic means shall
be treated as originals in all respects for purposes of this Amendment.


5.    Successors and Assigns. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.


[Remainder of Page Intentionally Left Blank. Signatures Follow on Next Page.]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.




SELLER:    CITY CENTER LAND COMPANY, LLC,
a Hawaii limited liability company


By Pacific Office Properties, L.P.,
a Delaware limited partnership
Its Member


By Pacific Office Properties Trust, Inc.,
a Maryland corporation
Its General Partner


By /s/ Lawrence J. Taff     
Name: Lawrence J. Taff
Its: Chief Executive Officer


CITY CENTER, LLC,
a Hawaii limited liability company


By Pacific Office Properties, L.P.,
a Delaware limited partnership
Its Member


By Pacific Office Properties Trust, Inc.,
a Maryland corporation
Its General Partner


By /s/ Lawrence J. Taff     
Name: Lawrence J. Taff
Its: Chief Executive Officer


BUYER:     A & B PROPERTIES, INC.,
a Hawaii corporation


By: /s/ Lance K. Parker    
Name: Lance K. Parker    
Its:     Vice President    




By: /s/ Charles W. Loomis    
Name: Charles W. Loomis    
Its:     Asst. Secretary    





2